DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered.   The drawing objection and 35 U.S.C 112(a) rejection has been withdrawn based upon the amendments.
The drawings are objected to based on newly added claim 20, see below.
The applicant argues the 35 U.S.C 102 rejections.  The applicant argues Schoo does not teach the amended claim limitations of claim 1.  With regard to “completely enclose” the examiner has presented a new 35 U.S.C 112(b) rejection based on the amendments.  The specification of the instant application and claims do not properly define a “closed structure” with apertures in contrast to an “open type” structure.
The 35 U.S.C 103 rejections are only argued on the basis that the claim 1 is allowable.
The changes made to the rejection are necessitated by amendment.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the support structure is adapted to completely enclose a power train, a gearbox and a generator of the wind turbine” must be shown or the features canceled from claim 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “a tubular structure attached to the base adapted to completely enclose a main shaft of the wind turbine” is indefinite.  The main shaft (12) goes through opening (2) of the support structure (1) and through bearing frame (16) as seen in Figures 1 and 2 and described in [0019]-[0021].  It is unclear how this configuration of the support structure “completely encloses” the main shaft.  The presence of apertures (first, second, and tertiary) also is contradictory to “completely enclosing”.
Regarding claim 18, it is unclear what “uniform support” requires for both the bearing assembly and the main shaft.  For example, is a distributed set of bolts uniform support?  Or is it because the locations of the bolts may provide more support than where there isn’t a bolt that this is not uniform support.  An additional example, is an unequally distributed bolt pattern.  It is additionally unclear how the support structure “enables” uniform support of the main shaft, as the main shaft is supported by the bearing assembly. The support structure only indirectly supports the main shaft.
Regarding claim 19, it is unclear the requirement of the claimed apparatus to “eliminate(s) the need for a bearing housing”.  Eliminating a “need” is an abstract requirement and not clearly linked to a defined structure.
Regarding claim 20, similar to claim 1 it is unclear how the support structure completely encloses a power train (which includes the main shaft), a gearbox, and a generator if there are apertures (first, second, tertiary).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoo et al. (U.S Patent 6,232,673) hereinafter Schoo.

    PNG
    media_image1.png
    383
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    650
    media_image2.png
    Greyscale

Regarding claim 1, Schoo discloses:
An assembly comprising:
A bearing assembly comprising an outer ring and an inner ring {Figure 2 outer ring (6) and an inner ring Figure 2 (7)}; and
a support structure of a wind turbine {Figure 4 (4) and (5), Column 1 lines 58-67}, the support structure comprising:
a base {Figure 5 (5) is circular in shape} 
a tubular structure attached to the base {Figure 4 (4), under a broadest reasonable definition the examiner considers (4) to be tubular because of its central hollowness and rounded shapes} adapted to completely enclose a main shaft of the wind turbine {see 35 U.S.C 112(b) rejection, Schoo is the same as instant application as it encloses the main shaft and also has openings};
a first aperture {Annotated Figure 3 (II)},
a second aperture {Annotated Figure 3 (III)},
and one or more tertiary apertures {Annotated Figure 1 (IV) and (VI)};
wherein the first aperture and second aperture are located at opposing ends of the tubular structure {Annotated Figure 3 (II) is at an opposing end of the tubular structure on the upper portion of the structure compared to (III)},
wherein the outer ring of the bearing assembly is axially coupled to a rim of the first aperture {Figure 2 (6) is coupled to Annotated Figure 3 (II), Column 2 lines 1-5}, 
wherein the outer circumferential surface of the outer ring is fully exposed radially {Figures 1/2 (6) is fully exposed radially}
Schoo teaches an azimuth (or yaw) bearing (5) that is engaged by an azimuth drive mechanism {Column 1 lines 58-67} 
and a plurality of openings at the base of the support structure {Annotated Figure 1 (V), there are instances on both sides of the rotational axis}. 
Regarding claim 11, Schoo further discloses a wind turbine comprising a support structure in accordance with claim 1 {Schoo Column 1 lines 58-67}.
Regarding claim 16, Schoo further teaches wherein the bearing assembly includes connecting points for connecting parts of the wind turbine {Schoo bearing assembly (3) additional openings (unlabeled for bolts) shown in Figure 2 are considered connecting points}
Regarding claim 18, Schoo further teaches wherein the support structure is configured to enable uniform support for both the bearing assembly and the main shaft {the claimed support structure is the same of that of Schoo, the claim property of uniform support is presumed to be inherent based on MEP 2112.01 I}.
Regarding claim 19, Schoo further teaches wherein the support structure eliminates the need for a bearing housing {the claimed support structure is the same as that of Schoo, the claim property is presumed to be inherent based on MEP 2112.01 I}.
Regarding claim 20, Schoo further teaches wherein the support structure is adapted to completely enclose a power train, a gearbox and a generator of the wind turbine {see 35 U.S.C 112(b) rejection, Schoo is the same as instant application as it encloses the power train (12), gearbox (9), and generator (11), and also has openings}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 11, 16, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Schoo et al. (U.S Patent 6,232,673) hereinafter Schoo in view of Minadeo (U.S Pre-Grant Publication 20150063736) hereinafter Minadeo.
Regarding claim 1, Schoo discloses:
An assembly comprising:
A bearing assembly comprising an outer ring and an inner ring {Figure 2 outer ring (6) and an inner ring Figure 2 (7)}; and
a support structure of a wind turbine {Figure 4 (4) and (5), Column 1 lines 58-67}, the support structure comprising:
a base {Figure 5 (5) is circular in shape} 
a tubular structure attached to the base {Figure 4 (4), under a broadest reasonable definition the examiner considers (4) to be tubular because of its central hollowness and rounded shapes} adapted to completely enclose a main shaft of the wind turbine {see 35 U.S.C 112(b) rejection, Schoo is the same as instant application as it encloses the main shaft and also has openings};
a first aperture {Annotated Figure 3 (II)},
a second aperture {Annotated Figure 3 (III)},
and one or more tertiary apertures {Annotated Figure 1 (IV) and (VI)};
wherein the first aperture and second aperture are located at opposing ends of the tubular structure {Annotated Figure 3 (II) is at an opposing end of the tubular structure on the upper portion of the structure compared to (III)},
wherein the outer ring of the bearing assembly is axially coupled to a rim of the first aperture {Figure 2 (6) is coupled to Annotated Figure 3 (II), Column 2 lines 1-5}, 
wherein the outer circumferential surface of the outer ring is fully exposed radially {Figures 1/2 (6) is fully exposed radially}
Schoo teaches an azimuth (or yaw) bearing (5) that is engaged by an azimuth drive mechanism {Column 1 lines 58-67}.  Schoo does not show in the drawings the azimuth drive mechanisms and a plurality of openings at the base of the support structure that will house drives to rotate the yaw angle of the wind turbine.  One of ordinary skill in the art would have to choose how to configure the azimuth drive mechanisms in relation to the support structure. 
Minadeo pertains to a wind turbine configuration.  Minadeo teaches yaw drive mechanisms mounted through the bedplate (which results in a plurality of openings at the base of the support structure) {[0029]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included openings as taught by Minadeo for the yaw drive mechanisms at the base of the support structure of Schoo.  One of ordinary skill in the art would be motivated to do so in order to apply the driving force to the azimuth bearing to face the wind through a known configuration {Schoo Column 1 lines 58-67, Minadeo [0029]-[0031]}.       
Regarding claim 7, the combination of Schoo and Minadeo further teaches wherein the plurality of openings at the base of the support structure {Minadeo Figure 2 openings for (232) to pass through} are configured to accommodate a means for controlling a yaw angle of the wind turbine {Minadeo Figure 2 (232)}.
Regarding claim 8, the combination of Schoo and Minadeo further teaches wherein the means of controlling the yaw angle is a motorized unit {Minadeo (232) and (244), [0030]}.
Regarding claim 11, the combination of Schoo and Minadeo further teaches a wind turbine comprising the assembly in accordance with claim 1 {Schoo Column 1 lines 58-67}.
Regarding claim 16, the combination of Schoo and Minadeo further teaches wherein the bearing assembly includes connecting points for connecting parts of the wind turbine {Schoo bearing assembly (3) additional openings (unlabeled for bolts) shown in Figure 2 are considered connecting points}
Regarding claim 18, the combination of Schoo and Minadeo further teaches wherein the support structure is configured to enable uniform support for both the bearing assembly and the main shaft {the claimed support structure is the same of that of the combination of Schoo and Minadeo, the claim property of uniform support is presumed to be inherent based on MEP 2112.01 I}.
Regarding claim 19, the combination of Schoo and Minadeo further teaches wherein the support structure eliminates the need for a bearing housing {the claimed support structure is the same as that of the combination of Schoo and Minadeo, the claim property is presumed to be inherent based on MEP 2112.01 I}.
Regarding claim 20, the combination of Schoo and Minadeo further teaches wherein the support structure is adapted to completely enclose a power train, a gearbox and a generator of the wind turbine {see 35 U.S.C 112(b) rejection, Schoo is the same as instant application as it encloses the power train (12), gearbox (9), and generator (11), and also has openings}.
Claims 2-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoo in view Minadeo as applied to claim 1 above, and further in view of Willie (U.S Patent 7,771,308) hereinafter Willie.	
Regarding claim 2, Schoo further teaches:
wherein the outer ring of the bearing assembly is coupled to the first aperture using a fastening means {Column 2 lines 1-5}.  The combination of Schoo and Minadeo is silent regarding the precise fastening means.  Willie pertains to a wind turbine configuration.  Willie teaches fastening the bearing assembly to the first aperture by bolts {Column 6 lines 45-63}.  The Court has held that simple substitution of one known component or step for another serves as a basis for a prima facie case of obviousness.  In the instant situation, Schoo does not specify an attachment for the outer ring of the bearing to the support structure.  Willie in Figure 3 (14) is evidence that a bearing system fastened by bolts for a wind turbine used for the main rotor applied to the outer ring of Schoo would behaved in a predictable manner by still operating as bearing by reacting the forces of the rotor while allowing rotation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bolts through the outer ring of Willie in the configuration of School and the result would have been predictable in that the outer ring of Schoo is fastened but by undisclosed means, making the results effectively the same.
Regarding claim 3, the combination of Schoo, Minadeo, and Willie further teaches wherein the outer ring of the bearing assembly comprises a plurality of bores {Willie Figure 3 (14) goes through (10) which necessitates there be bores through (10); also unlabeled bores in (6) in Figure 2 of Schoo}.
Regarding claim 4, the combination of Schoo, Minadeo, and Willie further teaches wherein the bearing assembly comprises a bearing frame {Schoo Figure 2 portion pointed to by (3)}, and
 wherein the bearing frame is coupled to the support structure via the plurality of bores in the outer ring {Schoo (3) coupling to (4) via bores in (6) in Figures 2/5}.
Regarding claim 5, Schoo does not clearly show the thickness of the outer ring and inner ring of the bearing assembly.  Willie clearly shows the outer ring (10) and inner ring (11) in Figure 3.  Willie teaches herein the thickness of the outer ring of the bearing assembly is greater than that of the inner ring.  This is based upon MPEP 2125, “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  One of ordinary skill in the art would be able to see the additional material required in the outer ring for the bolts (14) to pass through compared to the inner ring; this results in the outer ring being thicker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thicker outer ring compared to the inner ring of the bearing as taught by Willie.  One of ordinary skill in the art would be motivated to do so in order for the bolts to be able to pass through {Willie Figure 3}.
Regarding claim 6, the combination of Schoo, Minadeo, and Willie further teaches   wherein the fastening means comprises a bolting means {Willie Figure 3 (14)}.
Regarding claim 17, the combination of Schoo, Minadeo, and Willie further teaches wherein the outer ring of the bearing assembly is configured to aid in providing the necessary support for the bearing frame to clench the first aperture of the support structure {the claimed outer ring is the same as that of the combination of Schoo and Minadeo, the claim property is presumed to be inherent based on MEP 2112.01 I}.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Schoo in view of Minadeo as applied to claim 1 above, and further in view of Lind et al. (U.S Pre-Grant Publication 20140314580) hereinafter Lind.  
Regarding claim 10, the combination of Schoo and Minadeo is silent regarding the material of the support structure.  Lind pertains to the construction of a wind turbine.  Lind teaches the support structure is composed of an alloy based material {[0003]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have composed the support structure of the combination of Schoo and Minadeo of steel.  One of ordinary skill in the art would be motivated to do so based on it’s cheap cost and suitable mechanical properties {Lind [0003]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745